UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-10394 DATAI/O CORPORATION (Exact name of registrant as specified in its charter) Washington 91-0864123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6645 185th Ave NE, Suite 100, Redmond, Washington, 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes _ NoX Shares of Common Stock, no par value, outstanding as of July 29, 2016: 1 DATAI/O CORPORATION FORM 10-Q For the Quarter Ended June 30, 2016 INDEX Part I. Financial Information Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements DATAI/O CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (UNAUDITED) June 30, 2016 December 31, 2015 ASSETS CURRENT ASSETS: Cash and cash equivalents $8,824 $11,268 Trade accounts receivable, net of allowance for doubtful accounts of $90 and $43, respectively 4,388 2,790 Inventories 4,088 3,705 Other current assets 374 577 TOTAL CURRENT ASSETS 17,674 18,340 Property, plant and equipment – net 1,651 1,237 Other assets 63 63 TOTAL ASSETS $19,388 $19,640 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $920 $1,250 Accrued compensation 1,223 1,689 Deferred revenue 1,071 1,038 Other accrued liabilities 717 540 TOTAL CURRENT LIABILITIES 3,931 4,517 Long-term other payables 473 429 COMMITMENTS - - STOCKHOLDERS’ EQUITY Preferred stock - Authorized, 5,000,000 shares, including 200,000 shares of Series A Junior Participating Issued and outstanding, none - - Common stock, at stated value - Authorized, 30,000,000 shares Issued and outstanding, 7,977,787 shares as of June 30, 2016 and 7,943,720 shares as of December 31, 2015 19,125 19,051 Accumulated earnings (deficit) (4,740) (5,016) Accumulated other comprehensive income 599 659 TOTAL STOCKHOLDERS’ EQUITY 14,984 14,694 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $19,388 $19,640 See notes to consolidated financial statements 3 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2016 2015 2016 2015 Net Sales $5,801 $4,958 $10,414 $10,860 Cost of goods sold 2,713 2,236 4,798 5,280 Gross margin 3,088 2,722 5,616 5,580 Operating expenses: Research and development 1,172 1,243 2,297 2,341 Selling, general and administrative 1,525 1,415 3,103 2,953 Total operating expenses 2,697 2,658 5,400 5,294 Operating income 391 64 216 286 Non-operating income (expense): Interest income 11 27 23 58 Foreign currency transaction gain (loss) 49 7 45 (188) Total non-operating income (expense) 60 34 68 (130) Income before income taxes 451 98 284 156 Income tax (expense) benefit (7) 2 (8) (7) Net income $444 $100 $276 $149 Basic earnings per share $0.06 $0.01 $0.03 $0.02 Diluted earnings per share $0.06 $0.01 $0.03 $0.02 Weighted-average basic shares 7,942 7,894 7,944 7,879 Weighted-average diluted shares 8,039 8,078 8,033 8,062 See notes to consolidated financial statements 4 DATAI/O CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2016 2015 2016 2015 Net income $444 $100 $276 $149 Other comprehensive income: Foreign currency translation gain (loss) (221) 59 (60) (112) Comprehensive income (loss) $223 $159 $216 $37 See notes to consolidated financial statements 5 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (UNAUDITED) For the Six Months Ended June 30, 2016 2015 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $276 $149 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 272 274 Equipment transferred to cost of goods sold 691 42 Share-based compensation 300 238 Net change in: Trade accounts receivable (1,592) 549 Inventories (404) 286 Other current assets 198 22 Accrued cost of business restructuring - (66) Accounts payable and accrued liabilities (612) (467) Deferred revenue (17) (681) Other long-term liabilities 83 (45) Net cash provided by (used in) operating activities (805) 301 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment (1,377) (394) Cash provided by (used in) investing activities (1,377) (394) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock, net of tax withholding (63) (60) Repurchase of common stock (174) - Cash provided by (used in) financing activities (237) (60) Increase/(decrease) in cash and cash equivalents (2,419) (153) Effects of exchange rate changes on cash (25) (63) Cash and cash equivalents at beginning of period 11,268 9,361 Cash and cash equivalents at end of period $8,824 $9,145 Supplemental disclosure of cash flow information: Cash paid (received) during the period for: Income Taxes $6 ($10) See notes to consolidated financial statements 6 DATA I/O CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - FINANCIAL STATEMENT PREPARATION Data I/O Corporation (“Data I/O”, “We”, “Our”, “Us”) prepared the financial statements as of June 30, 2016 and June 30, 2015 according to the rules and regulations of the Securities and Exchange Commission ("SEC"). These statements are unaudited but, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary to present fairly the results for the periods presented. The balance sheet at December 31, 2015 has been derived from the audited financial statements at that date. We have condensed or omitted certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America according to such SEC rules and regulations. Operating results for the three and six months ended June 30, 2016 are not necessarily indicative of the results that may be expected for the year ending December 31, 2016. These financial statements should be read in conjunction with the annual audited financial statements and the accompanying notes included in our Form 10-K for the year ended December 31, 2015. Revenue Recognition We recognize revenue at the time the product is shipped. We have determined that our programming equipment has reached a point of maturity and stability such that product acceptance can be assured by testing at the factory prior to shipment and that the installation meets the criteria to be considered a separate element. These systems are standard products with published product specifications and are configurable with standard options. The evidence that these systems could be deemed as accepted was based upon having standardized factory production of the units, results from batteries of tests of product performance to our published specifications, quality inspections and installation standardization, as well as past product operation validation with the customer and the history provided by our installed base of products upon which the current versions were based. The revenue related to products requiring installation that is perfunctory is recognized at the time of shipment. Installation that is considered perfunctory includes any installation that can be performed by other parties, such as distributors, other vendors, or in most cases the customers themselves. This takes into account the complexity, skill and training needed as well as customer expectations regarding installation. We enter into multiple deliverable arrangements that arise during the sale of a system that includes an installation component, a service and support component and a software maintenance component. We allocate the value of each element based on relative selling prices. Relative selling price is based on the selling price of the standalone system. For the installation and service and support components, we use the value of the discount given to distributors who perform these components. For software maintenance components, we use what we charge for annual software maintenance renewals after the initial year the system is sold. Revenue is recognized on the system sale based on shipping terms, installation revenue is recognized after the installation is performed, and hardware service and support and software maintenance revenue is recognized ratably over the term of the agreement, typically one year. When we sell software separately, we recognize software revenue upon shipment provided that only inconsequential obligations remain on our part and substantive acceptance conditions, if any, have been met. We recognize revenue when persuasive evidence of an arrangement exists, shipment has occurred, the price is fixed or determinable, the buyer has paid or is obligated to pay, collectability is reasonably assured, substantive acceptance conditions, if any, have been met, the obligation is not contingent on resale of the product, the buyer’s obligation would not be changed in the event of theft, physical destruction or damage to the product, the buyer acquiring the product for resale has economic substance apart from us and we do not have significant obligations for future performance to directly bring about the resale of the product by the buyer. We establish a reserve for sales returns based on historical trends in product returns and estimates for new items. 7 We transfer certain products out of service from their internal use and make them available for sale. The products transferred are our standard products in one of the following areas: service loaners, rental or test units; engineering test units; or sales demonstration equipment. Once transferred, the equipment is sold by our regular sales channels as used equipment inventory. These product units often involve refurbishing and an equipment warranty, and are conducted as sales in our normal and ordinary course of business. The transfer amount is the product unit’s net book value and the sale transaction is accounted for as revenue and cost of goods sold. Stock-Based Compensation Expense We measure and recognize compensation expense as required for all share-based payment awards, including employee stock options and restricted stock unit awards, based on estimated fair values and estimated forfeiture rate on the grant dates. Income
